DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments filed on 06/08/2022 regarding claims 33-51 in the remarks are fully considered but not persuasive.


(i)	Applicant argues that the previously applied prior art Gao (US PG Pub. No. 2014/0301351) does not LBT-related message comprising “compatibility information indicating that the first and the second wireless devices are compatible or incompatible at the serving node, as a basis for the second wireless device to decide whether to perform a transmission or not” (please see page 6 under arguments and remarks).
(i)	(Response) Looking at the prior art Gao, the base station/network side comprise of an enhanced co-existence manager for deciding how the respective UEs may operate, i.e. either LBT mode or non-LBT mode (please see paragraphs [0069], [0070]). Said LBT mode, as it is well-known in the art, is related to the ability of participating UEs, to check the unlicensed spectrum to determine whether no other device is transmitting before transmitting data and thus ensuring no collision exists (i.e. listen before transmit). Paragraph [0069] of Gao reflects on such transmission mechanism. Devices operating in LBT mode in a system can be construed as “compatible” as claimed in the respective independent and dependent claims especially because in that mode devices ensure that data transmission is without any collision. Please note that the respective independent claim dependent claims define(s) (or at least recite said “compatibility”) as “uplink signals transmitted from the first and second wireless devices are spatially separable at the serving network node”. Please note that requirements for devices to be “spatially separable” as recited in the respective claims does not necessarily require the uplink transmissions to be simultaneous, contrary to applicant’s assertion throughout the provided arguments. Gao, requires UEs in LBT to transmit in such a way as not to cause collision/interference (please see paragraphs [0069]-[0072] for example) without specifically requiring such transmission mode to be simultaneous. Therefore, in light of the above analysis of Gao, examiner maintains that the prior art addresses said LBT-related message as claimed in the respective claims.
	Similarly, Islam discloses said LBT transmission (i.e. the ability of UEs to listen before transmission so as not to cause interference, please refer to figure 7 and paragraphs [0084]-[0085]). Thus, Islam also addresses said LBT-related message.

(ii)	Applicant also argues that the co-existence manager does not make any determination whether the simultaneous transmission of two UEs to the eNB will be spatially separable at the serving node (and therefore “compatible” at the eNB) (please see page 7 under arguments and remarks).
(ii)	(Response) Please refer to section (i) (response) regarding the argument in (ii).

(iii)	Similarly, applicant also argues that the previously applied prior art Islam does not disclose the LBT-related message indicating the ability of the serving network node to spatially separate uplink signals from the relevant two different UEs as claimed (please page 8 under arguments and remarks).
(iii)	Please refer to section (i) (response).
Response to Amendments
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 32, 38, 41, 47, 50 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US PG Pub. No. 2014/0301351) in view of Islam (US PG Pub. No. 2018/0098355).
As per claim 32:
Gao teaches a method performed by a serving network node (see paragraph [0070], discloses an enhanced coexistence manager (eCM) which may reside in a physical eNB) for managing LTE/LTE-A systems operating in unlicensed bands in a microcell), in a radio access network (RAN) (see Figure 2, eNB 70 containing said eCM is part of LTE/LTE-A. Paragraphs [0027] and [0039], discloses said LTE is of the evolved universal terrestrial radio access network (UTRAN)), for handling interference in a wireless network where a Listen-Before-Talk (LBT) scheme is employed to control transmissions between the serving network node and wireless devices (see paragraph [0069], discloses said eCM for adaptively determining whether to operate in either LBTx or non-LBTx mode for carrying out shared communications on the unlicensed band. Selecting a mode of operation in this way helps to avoid collisions, please see paragraph [0073]) the method comprising:
determining whether a first wireless device being served by the serving network node is compatible with a second wireless device at the serving network node so that uplink signals transmitted from the first and second wireless devices are spatially separable at the serving network node (see Figure 2, paragraph [0072], based on the gathered information received from each UE’s 72 (i.e. requesting a preferred mode of operation, either LBTx or non-LBTx) as well as other coexisting radio systems operating in the unlicensed frequency band in the macro cell’s neighborhood, the eNB makes a mode election designating the use of either LBTx or non-LBTx mode), each node 72 within the macro cell 50 sends request signaling to the eCM 70 containing information about their preferred mode of operation (i.e. either LBTx or non-LBTx));
and initiating transmission of an LBT-related message from the serving network node to the first wireless device (see paragraph [0072], after making a mode election, the eCM 70 transmits instructions back to each UE through an eNB on the allowed mode (i.e. either LBTx or non-LBTx)).
Gao does not teach the LBT-related message comprising compatibility information indicating that the first and second wireless devices are compatible or incompatible at the serving network node, as a basis for the second wireless device to decide whether to perform a transmission or not.
Islam teaches the LBT-related message comprising compatibility information indicating that the first and second wireless devices are compatible or incompatible at the serving network node, as a basis for the second wireless device to decide whether to perform a transmission or not (see paragraphs [0084]-[0085], the CTS message 310 is compatibility information since it indicates a transmission opportunity for the intended UE 115-a (i.e. first device) while other UEs are instructed whether or not to refrain from transmission until the end of the time duration granted for UE 115-a. Therefore, instructing other UEs to refrain from transmission during the time duration granted for UE 115a indicates the other UEs are incompatible with UE-115a. In other words, the other UEs are not permitted to perform simultaneous uplink transmission with UE-115a. This is consistent with applicant’s definition of “compatibility”, please refer to page 7, lines 8-12 of applicant’s specification).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the clear-to-send/request-to-send procedure (as disclosed in Islam) into Gao as a way of avoiding collisions between UEs since the request to send (RTS) message includes timer data indicating the duration associated with the RTS and a related clear-to-send message (please see paragraph [0083] of Islam). Therefore, implementing the CTS/RTS procedure ensures efficient allocation of communication resources (please see paragraph [0004] of Islam).
As per claim 38:
Gao in view of Islam teaches the method of claim 32, wherein the first and second wireless devices are served in different cells (Gao, see Figure 2, shows respective UEs 72, wifi 62 and Bluetooth devices 62 and 64 located in different parts of the macro cell 50).
As per claim 41:
Gao teaches a serving network node (see paragraph [0070], discloses an enhanced coexistence manager (eCM) which may reside in a physical eNB) for managing LTE/LTE-A systems operating in unlicensed bands in a microcell) in a radio access network (RAN) (see Figure 2, eNB 70 containing said eCM is part of LTE/LTE-A. Paragraphs [0027] and [0039], discloses said LTE is of the evolved universal terrestrial radio access network (UTRAN)) configured to handle interference in a wireless network where a Listen-Before-Talk (LBT) scheme is employed to control transmissions between a serving network node and wireless devices (see paragraph [0069], discloses said eCM for adaptively determining whether to operate in either LBTx or non-LBTx mode for carrying out shared communications on the unlicensed band. Selecting a mode of operation in this way helps to avoid collisions, please see paragraph [0073]), the network node comprising:
processing circuitry (see Figure 7, data processor (DP) 320A);
memory containing instructions executable by the processing circuitry (see Figure 7, paragraph [0105], MEM 320B containing PROG 320C for allowing the eNB/access node to carry out the above described methods and computer program operations) whereby the network node is operative to:
determine whether a first wireless device being served by the serving network node is compatible with a second wireless device at the serving network node so that uplink signals transmitted from the first and second wireless devices are spatially separable at the serving network node (see Figure 2, paragraph [0072], based on the gathered information received from each UE’s 72 (i.e. requesting a preferred mode of operation, either LBTx or non-LBTx) as well as other coexisting radio systems operating in the unlicensed frequency band in the macro cell’s neighborhood, the eNB makes a mode election designating the use of either LBTx or non-LBTx mode), each node 72 within the macro cell 50 sends request signaling to the eCM 70 containing information about their preferred mode of operation (i.e. either LBTx or non-LBTx));
and initiate transmission of an LBT-related message from the serving network node to the first wireless device (see paragraph [0072], after making a mode election, the eCM 70 transmits instructions back to each UE through an eNB on the allowed mode (i.e. either LBTx or non-LBTx)).
Gao does not teach the LBT-related message comprising compatibility information indicating that the first and second wireless devices are compatible or incompatible at the serving network node, as a basis for the second wireless device to decide whether to perform a transmission or not.
Islam teaches the LBT-related message comprising compatibility information indicating that the first and second wireless devices are compatible or incompatible at the serving network node, as a basis for the second wireless device to decide whether to perform a transmission or not (see paragraphs [0084]-[0085], the CTS message 310 is compatibility information since it indicates a transmission opportunity for the intended UE 115-a (i.e. first device) while other UEs are instructed whether or not to refrain from transmission until the end of the time duration granted for UE 115-a. Therefore, instructing other UEs to refrain from transmission during the time duration granted for UE 115a indicates the other UEs are incompatible with UE-115a. In other words, the other UEs are not permitted to perform simultaneous uplink transmission with UE-115a. This is consistent with applicant’s definition of “compatibility”, please refer to page 7, lines 8-12 of applicant’s specification).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the clear-to-send/request-to-send procedure (as disclosed in Islam) into Gao as a way of avoiding collisions between UEs since the request to send (RTS) message includes timer data indicating the duration associated with the RTS and a related clear-to-send message (please see paragraph [0083] of Islam). Therefore, implementing the CTS/RTS procedure ensures efficient allocation of communication resources (please see paragraph [0004] of Islam).
Claim 47 is rejected in the same scope as claim 38.
As per claim 50:
Gao teaches a method, performed by a wireless device, for handling interference in a wireless network where a Listen-Before-Talk (LBT) scheme is employed to control transmissions (see paragraph [0073], teaches a method implemented by both an enhanced coexisting manager eCM and a UE for determining whether to operate either in LBTx or non-LBTx), the method comprising the wireless device:
detecting an LBT-related message transmitted by a serving network node in a radio access network (RAN) (see Figure 2, eNB 70 containing said eCM is part of LTE/LTE-A. Paragraphs [0027] and [0039], discloses said LTE is of the evolved universal terrestrial radio access network (UTRAN)) to another wireless device being served by the serving network node (see paragraph [0072], each UE 72 receives instruction from the eCM 70 indicating the unlicensed band on which to perform said LBT communication).
Gao does not teach the LBT-related message comprising compatibility information indicating that the wireless device and the other wireless device are compatible or incompatible at the serving network node;
and either:
deciding to perform a transmission in response to the compatibility information
indicating that the wireless devices are compatible at the serving network node;
or deciding to refrain from transmission in response to the compatibility information indicating that the wireless devices are incompatible at the serving network node.
Islam teaches the LBT-related message comprising compatibility information indicating that the wireless device and the other wireless device are compatible or incompatible at the serving network node (see paragraphs [0084]-[0085], the CTS message 310 is compatibility information since it indicates a transmission opportunity for the intended UE 115-a (i.e. first device) while other UEs are instructed whether or not to refrain from transmission until the end of the time duration granted for UE 115-a);
and either:
deciding to perform a transmission in response to the compatibility information
indicating that the wireless devices are compatible at the serving network node (see paragraphs [0084]-[0085], the intended UE 115-a may be able to perform transmission on the allocated resources in response to receiving the CTS from the base station);
or deciding to refrain from transmission in response to the compatibility information indicating that the wireless devices are incompatible at the serving network node (see paragraphs [0084]-[0085], the other UEs in response to receiving the broadcasted CTS refrain from transmission since the allocated resource is for UE-115a).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the clear-to-send/request-to-send procedure (as disclosed in Islam) into Gao as a way of avoiding collisions between UEs since the request to send (RTS) message includes timer data indicating the duration associated with the RTS and a related clear-to-send message (please see paragraph [0083] of Islam). Therefore, implementing the CTS/RTS procedure ensures efficient allocation of communication resources (please see paragraph [0004] of Islam).
As per claim 51:
Gao teaches a wireless device configured to handle interference in a wireless network where a Listen-Before-Talk (LBT) scheme is employed to control transmission (see paragraph [0073], teaches a method implemented by both an enhanced coexisting manager eCM and a UE for determining whether to operate either in LBTx or non-LBTx), the wireless device comprising:
processing circuitry (see Figure 7, UE 330 comprising data processor 330A);
memory containing instructions executable by the processing circuitry (see Figure 7, MEM 330B comprising PROG 330C) whereby the wireless device is operative to:
detect an LBT-related message transmitted by a serving network node in a radio access network (RAN) (see Figure 2, eNB 70 containing said eCM is part of LTE/LTE-A. Paragraphs [0027] and [0039], discloses said LTE is of the evolved universal terrestrial radio access network (UTRAN)) to another wireless device being served by the serving network node (see paragraph [0072], each UE 72 receives instruction from the eCM 70 indicating the unlicensed band on which to perform said LBT communication).
Gao does not teach the LBT-related message comprising compatibility information indicating that the wireless device and the other wireless device are compatible or incompatible at the serving network node;
and either:
decide to perform a transmission in response to the compatibility information
indicating that the wireless devices are compatible at the serving network node;
or decide to refrain from transmission in response to the compatibility information indicating that the wireless devices are incompatible at the serving network node.
Islam teaches the LBT-related message comprising compatibility information indicating that the wireless device and the other wireless device are compatible or incompatible at the serving network node (see paragraphs [0084]-[0085], the CTS message 310 is compatibility information since it indicates a transmission opportunity for the intended UE 115-a (i.e. first device) while other UEs are instructed whether or not to refrain from transmission until the end of the time duration granted for UE 115-a);
and either:
decide to perform a transmission in response to the compatibility information
indicating that the wireless devices are compatible at the serving network node (see paragraphs [0084]-[0085], the intended UE 115-a may be able to perform transmission on the allocated resources in response to receiving the CTS from the base station);
or decide to refrain from transmission in response to the compatibility information indicating that the wireless devices are incompatible at the serving network node (see paragraphs [0084]-[0085], the other UEs in response to receiving the broadcasted CTS refrain from transmission since the allocated resource is for UE-115a).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the clear-to-send/request-to-send procedure (as disclosed in Islam) into Gao as a way of avoiding collisions between UEs since the request to send (RTS) message includes timer data indicating the duration associated with the RTS and a related clear-to-send message (please see paragraph [0083] of Islam). Therefore, implementing the CTS/RTS procedure ensures efficient allocation of communication resources (please see paragraph [0004] of Islam).

4.	Claims 34, 35, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Islam and further in view of Amuru (US PG Pub. No. 2017/0290048).
As per claim 34:
Gao in view of Islam teaches the method of claim 32 with the exception of:
wherein the determining is performed after detecting uplink signals transmitted from the first wireless device and uplink signals transmitted from the second wireless device.
Amuru teaches wherein the determining is performed after detecting uplink signals transmitted from the first wireless device and uplink signals transmitted from the second wireless device (see paragraphs [0028], [0091], the eNB determines a plurality of UEs within a group for performing LBT based on the received signal strength indicator (RSSIs) detected from the respective UEs. Note: The eNB detects RSSIs from the respective UEs within the group and thus transmission is uplink signaling).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the grouping of UEs for performing listen-before-talking (LBT) procedure based on one or more parameters such as received signal strength indicator (RSSI) (as disclosed in Amuru) into Gao and Islam as a way of preventing radio resource wastage by the UEs (please see paragraph [0142] of Amuru). Therefore, implementing such procedure helps to enhance the performance of the system (please see paragraph [0011] of Amuru).
As per claim 35:
Gao in view of Islam and further in view of Amuru teaches the method of claim34. 
The combination of Gao and Islam does not teach wherein the determining is performed by comparing an Angle-of-Arrival for the detected uplink signals transmitted from the first and second wireless devices, respectively.
Amuru teaches wherein the determining is performed by comparing an Angle-of-Arrival for the detected uplink signals transmitted from the first and second wireless devices, respectively (see Figure 9, paragraphs [0161], [0162], after determining the RSSIs of the respective UE, the eNB determines which of the measured RSSIs are greater than a given threshold. The eNB then determines which of the angle of arrival values (AoAs) are associated with the selected RSSIs. For example, figure 9 shows associating AoA1-AoA3 with RSSI after comparing the AoA values).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the grouping of UEs for performing listen-before-talking (LBT) procedure based on one or more parameters such as received signal strength indicator (RSSI) (as disclosed in Amuru) into Gao and Islam as a way of preventing radio resource wastage by the UEs (please see paragraph [0142] of Amuru). Therefore, implementing such procedure helps to enhance the performance of the system (please see paragraph [0011] of Amuru).
	Claim 43 is rejected in the same scope as claim 34.
	Claim 44 is rejected in the same scope as claim 35.
5.	Claims 36 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Islam and further in view of Amuru and Fodor (US PG Pub. No. 2018/0054835).
As per claim 36:
Gao in view of Islam and further in view of Amuru teaches the method of claim 34 with the exception of:
wherein the detected uplink signals include reference signals transmitted by the first and second wireless devices.
Fodor teaches wherein the detected uplink signals include reference signals transmitted by the first and second wireless devices (see paragraphs [0044], [0085], the radio access node receives reference signals from plurality of UEs when determining which of the UEs are compatible).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the receiving and measuring of reference signals from the respective UEs (as disclosed in Fodor) into Gao, Islam and Amuru as a way of determining compatible UEs for transmission (please see paragraphs [0044], [0085] of Fodor). Therefore, this method supports spatial multiplexing of MU-MIMO UEs (please see paragraphs [0028]-[0029] of Fodor).
	Claim 45 is rejected in the same scope as claim 36.

6.	Claims 37 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Islam and further in view of Ouchi (US PG Pub. No. 2020/0305094).
As per claim 37:
Gao in view of Islam teaches the method of claim 32 with the exception of:
wherein the determining is performed when received power of the uplink signals transmitted from the second wireless device is above a predefined power threshold.
Ouchi teaches wherein the determining is performed when received power of the uplink signals transmitted from the second wireless device is above a predefined power threshold (see paragraph [0190], before transmission, the base station detects energy of signals from another terminal (i.e. second wireless device) as greater than a threshold).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the measurement of the energy/power of a received signal associated with a terminal before transmission (as disclosed in Ouchi) into Gao and Islam as a way of determining the appropriate timing for transmission (please see paragraph [0190] of Ouchi). Therefore implementing such a method ensures efficient communication by either the terminal apparatus or the base station (please see paragraphs [0007]-[0009] of Ouchi).
Claim 46 is rejected in the same scope as claim 37.

7.	Claims 39, 40, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Islam and further in view of Fodor (US PG Pub. No. 2018/0054835).
As per claim 39:
Gao in view of Islam teaches the method of claim 32 with the exception of:
wherein a compatibility matrix is created and maintained at the serving network node, the compatibility matrix indicating whether different pairs of wireless devices are compatible or incompatible at the serving network node.
Fodor teaches wherein a compatibility matrix is created and maintained at the serving network node, the compatibility matrix indicating whether different pairs of wireless devices are compatible or incompatible at the serving network node (see paragraphs [0044], [0085], discloses radio access node receives plurality of reference signals from the plurality of UEs. The radio access node then creates a compatibility matrix to indicate whether a two UEs are compatible or not).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the creation of compatibility matrix (as disclosed in Fodor) into both Gao and Islam as a way of associating a set of UEs that are feasible for co-scheduling with each given UE (please see paragraph [0085] of Fodor). Therefore this method of scheduling supports spatial multiplexing of MU-MIMO UEs (please see paragraphs [0028]-[0029] of Fodor).
As per claim 40:
Gao in view of Islam and further in view of Fodor teaches the method of claim39.
The combination of Gao and Islam fail to teach wherein the compatibility matrix is maintained based on reference signals transmitted periodically by the wireless devices.
Fodor teaches wherein the compatibility matrix is maintained based on reference signals transmitted periodically by the wireless devices (see paragraphs [0044], [0085], the compatibility matrix is created based on the received reference signals from the respective UEs. Also, said reference signals are transmitted on a periodic or non-periodic basis, please see paragraph [0091]).	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the creation of compatibility matrix (as disclosed in Fodor) into both Gao and Islam as a way of associating a set of UEs that are feasible for co-scheduling with each given UE (please see paragraph [0085] of Fodor). Therefore this method of scheduling supports spatial multiplexing of MU-MIMO UEs (please see paragraphs [0028]-[0029] of Fodor).
Claim 48 is rejected in the same scope as claim 39.
Claim 49 is rejected in the same scope as claim 40.
Allowable Subject Matter
8.	Claims 33 and 42 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474 

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474